Citation Nr: 0941023	
Decision Date: 10/28/09    Archive Date: 11/04/09

DOCKET NO.  06-38 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
a service connected left knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel






INTRODUCTION

The Veteran had active duty service from February 1945 to 
October 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's left knee disability is not productive of a 
limitation of motion in the flexion of 30 degrees or less; 
limitation of motion in the extension of the leg of at least 
15 degrees or more; or instability or subluxation of the 
knee.  


CONCLUSION OF LAW

The criteria for the assignment of an initial evaluation in 
excess of 10 percent for the service-connected left knee 
disorder have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 4.7, 4.71a including Diagnostic 
Codes 5003, 5010, 5257, 5260, 5261 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by comparing a 
Veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making 
disability ratings.  See generally 38 C.F.R. 4.1; Schafrath 
v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to 
compensation already has been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, 
the question for consideration is the propriety of the 
initial disability rating assigned, evaluation of the medical 
evidence since the grant of service connection and 
consideration of the appropriateness of "staged rating" is 
required.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).

In this case, a July 2006 rating decision granted service 
connection for chronic pain syndrome of the left knee and 
assigned a 10 percent disability evaluation from September 
2005 by analogy using Diagnostic Code 5299-5257.  See 
38 C.F.R. §§ 4.20, 4.27.  Beginning with the November 2006 
rating decision, the RO has assigned a 10 percent rating for 
this disability using Diagnostic Code 5010-5260, on the basis 
of painful or limited motion of a major joint.  See November 
2006 statement of the case.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5010, arthritis, due 
to trauma, substantiated by X-ray findings will be rated as 
degenerative arthritis.  See id.  Diagnostic Code 5003 
provides that degenerative arthritis established by X-ray 
findings will rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved (Diagnostic Code 5200, etc.).  When 
however, the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
diagnostic code 5003. Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion. In the 
absence of limitation of motion, a 10 percent rating is 
assigned for X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups.  A 20 percent rating 
is assigned for X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations.  The 20 percent and 10 percent 
ratings based on X-ray findings, will not be combined with 
ratings based on limitation of motion, nor will they be 
utilized in rating conditions listed under Diagnostic Codes 
5013 to 5024, inclusive.    

For the purpose of rating disabilities due to arthritis, the 
knee is considered a major joint.  See 38 C.F.R. § 4.45 
(2009).  Because only one joint is involved, the 20 percent 
rating for involvement of 2 or more major joints or 2 or more 
minor joint groups, with occasional incapacitating 
exacerbations, in Diagnostic Code 5003, would not apply in 
this case.  

Instead, consideration is given to whether a compensable 
rating is supported under either Diagnostic Code 5260 or 
5261, or both, for limitation of flexion or extension, 
respectively.  See Esteban v. Brown, 6 Vet. App. 259 (1994) 
(Impairments associated with a veteran's service-connected 
disability may be rated separately unless they constitute the 
same disability or the same manifestation.); VAOPGCPREC 23-
97, 62 Fed. Reg. 63604 (1997) (A claimant who has arthritis 
and instability of the knee may be rated separately under 
diagnostic Codes 5003 and 5257); VAOPGCPREC 9-98, 63 Fed. 
Reg. 56704 (1998) (For a knee disability rated under DC 5257 
to warrant a separate rating for arthritis based on X-ray 
findings and limitation of motion, limitation of motion under 
DC 5260 or DC 5261 need not be compensable but must at least 
meet the criteria for a zero-percent rating.  A separate 
rating for arthritis could also be based on X-ray findings 
and painful motion under 38 C.F.R. § 4.59.)   

Diagnostic Code 5260 provides ratings for limitation of 
flexion of 0 percent to 60 degrees, 10 percent to 45 degrees, 
20 percent to 30 degrees, and 30 percent to 15 degrees.  In 
this case, flexion of the knee was reported as being limited 
to 130 degrees due to pain in the report of the February 2006 
VA examination.  The report of the November 2007 VA 
examination contained a report of flexion to 140 degrees with 
pain at the end of motion and upon repetition.  The report of 
the July 2008 VA examination contained the notation that 
flexion was to 120 degrees with pain throughout the motion.  
Thus, a compensable rating on the basis of flexion using 
Diagnostic Code 5260 is not supported by the evidence.

Diagnostic Code 5261 provides ratings for limitation of 
extension of 0 percent to 5 degrees, 10 percent to 10 
degrees, 20 percent to 15 degrees, 30 percent to 20 degrees, 
40 percent to 30 degrees, and 50 percent to 45 degrees.  The 
February 2006 VA examination report records extension of 
minus 3 degrees.  The November 2007 VA examination report 
records extension, actively and passively, as from minus 10 
degrees.  The most recent VA examination findings, in July 
2008, however, show active and passive extension to 0 
degrees.  As limitation of flexion of 10 degrees supports 
assignment of a compensable rating of 10 percent, a separate 
rating of 10 percent on the basis of limitation of extension 
is supported from the date of the VA examination on November 
27, 2007 until the date of the VA examination on July 22, 
2008.  The range of extension reported in February 2006 and 
in July 2008, however, does not support assignment of a 
separate, compensable evaluation using Diagnostic Code 5261.  
Nor do any of the reported ranges of extension support a 
rating higher than 10 percent under Diagnostic Code 5261.  
The Board notes that the current 10 percent rating using 
Diagnostic Code 5010-5003 is on the basis of painful or 
limited motion that is not of a compensable degree; this 10 
percent rating cannot be assigned concurrently with a 
compensable rating using Diagnostic Code 5261 under the 
provisions of Diagnostic Code 5003, which prohibits such 
concurrent compensable ratings. Consequently, there would be 
no benefit to the Veteran in changing the basis of the sole 
10 percent evaluation from Diagnostic Code 5010-5260 to 
Diagnostic Code 5010-5261 for this discrete period of time, 
and the Board will not do so in the interest of stability of 
the rating.

The Board must consider a Veteran's pain, swelling, weakness, 
and excess fatigability when determining the appropriate 
evaluation for a disability using the limitation of motion 
diagnostic codes.  38 C.F.R. §§ 4.40, 4.45; See Johnson v. 
Brown, 9 Vet. App. 7, 10 (1996).  The Court interpreted these 
regulations in DeLuca v. Brown, 8 Vet. App. 202 (1995), and 
held that all complaints of pain, fatigability, etc., shall 
be considered when put forth by a Veteran.  In accordance, 
the Veteran's reports of pain have been considered in 
conjunction with the Board's review of the limitation of 
motion diagnostic codes.  


Additionally, as discussed in VAOPGCPREC 23-97, referred to 
above, Diagnostic Code 5257 may also be a basis for 
assignment of a separate, compensable rating.  Diagnostic 
Code 5257, other impairment of the knee, recurrent 
subluxation or lateral instability, assigns a 10 percent 
rating when slight, a 20 percent rating when moderate, and a 
30 percent rating when severe.  In this case, the report of 
the February 2006 VA examination described the valgus and 
varus stress test as mildly positive, but the Lachman and 
McMurray tests were negative.  At the November 2007 VA 
examination, the valgus and varus stress test, Lachman test, 
and anterior and posterior drawer tests were all negative, 
but the McMurray test was positive for pain at the medial and 
lateral joint lines during movement.  At the most recent VA 
examination in July 2008, the Veteran again had positive 
tenderness to palpation over the medial and lateral joint 
lines, but the knee was stable on Lachman and on anterior and 
posterior drawer testing, and the valgus and varus stress 
test was negative.  The Veteran did not complain of 
instability of the knee at any of these VA examinations.  
Although there was some joint line tenderness noted on the 
last two examinations, and a mildly positive valgus and varus 
stress test at the first VA examination in the series, the 
absence of any specific complains of instability or 
subluxation by the Veteran or specific findings of 
instability or subluxation by the examiner leads the Board to 
conclude that the test results do not support assignment of a 
separate, compensable rating on the basis of other impairment 
of the knee, recurrent subluxation or lateral instability, 
under Diagnostic Code 5257.

The Veteran basis his appeal for a higher disability 
evaluation on the basis that a healthcare provider found a 
"crack in the knee bone" upon review of his X-rays.  See 
Veteran's notice of disagreement dated in August 2006 and VA 
Form 9 dated in December 2006, as well as statements in 
August 2007, March 2008, June 2008, and October 2008.  The 
current 10 percent disability evaluation is based on the x-
ray findings plus painful or limited motion.  Moreover, the 
current medical evidence does not confirm the Veteran's 
account, and he has not identified any medical records 
supporting this assertion.  Notably, the RO contacted the 
physician conducting the February 2006 VA examination about 
the Veteran's report and the physician confirmed that upon 
review of the X-rays a left knee "crack" was not present.  
See March 2008 Report of Contact.  Even if further review of 
x-rays were to detect a "crack" in his left knee as 
recalled by the Veteran, however, such an x-ray finding, in 
and of itself, would not alone provide a basis for a higher 
or a separate, compensable rating.  

Finally, the Board has considered whether there is evidence 
showing that the Veteran's service-connected left knee 
disability should be referred for assignment of an 
extraschedular rating.  The record does not show that this 
disability has markedly interfered with his employment status 
beyond that interference contemplated by the assigned rating, 
and there is also no indication that this disability has 
necessitated frequent, or indeed any, periods of 
hospitalization during the pendency of this appeal.  The 
Veteran's disability picture has been consistent with the 
schedular rating criteria, and he has consistently been noted 
to have an antalgic gait.  At the time of the February 2006 
VA examination, the Veteran was not using any assistive 
device.  By the time of the November 2007 VA examination, he 
was using a cane for assistance in walking.  And by the time 
of the most recent VA examination in July 2008, he reported 
that he used the cane for short distances around his home, 
but used a wheelchair for longer distances.  He has been a 
retired accountant throughout the appeal period, however, and 
neither the Veteran nor any of the examiners have reported 
interference with employment, although the Veteran did report 
some interference with activities of daily living, such as 
bathing and driving, at the most recent VA examination.  
Nonetheless, in the absence of an unusual disability picture 
such as one involving marked interference with employment or 
frequent hospitalization, the Board is not required to remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1), which concern the assignment of 
extra-schedular evaluations in "exceptional" cases.  See 
Thun v. Peake, 22 Vet. App. 111 (2008).  

Without evidence showing the Veteran's left knee disability 
results in the requisite limitation of motion or instability, 
the claim is denied.  38 C.F.R. §§ 4.7, 4.71a, Diagnostic 
Codes 5003, 5010, 5257, 5260, 5261; DeLuca, supra.      

Duty to Notify and Assist

The Board is required to address the duty to notify and duty 
to assist imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 
C.F.R. § 3.159.


VA has a duty to notify a claimant and his representative, if 
any, of the information and evidence needed to substantiate a 
claim.  This obligation was accomplished by letters from the 
RO to the Veteran dated in November 2005, December 2005, 
March 2006, October 2006, November 2007, May 2008, and July 
2008.  These letters effectively satisfied the notification 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) by informing the Veteran about the information and 
evidence: (1) not of record that was necessary to 
substantiate the claim; (2) VA would seek to provide; and (3) 
he was expected to provide.  Of note, 38 C.F.R. § 3.159 has 
been revised in part, effective May 30, 2008.  73 Fed. Reg. 
23,353-23,356 (April 30, 2008).  The final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request the claimant to provide any evidence in 
the claimant's possession that pertains to the claim.  The 
March 2006 letter gave the Veteran notice of how VA assigns 
disability ratings and effective dates and complies with the 
holding of Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Second, VA has a duty to assist a Veteran in obtaining 
evidence necessary to substantiate a claim.  The service 
treatment records, VA treatment records, and private medical 
records are associated with the claims file.  The Veteran was 
afforded VA examinations for his claimed disability.  The 
Board acknowledges that the report of the February 2006 VA 
examination contains the statement that the Veteran had 
worked as an accountant for 30 years after service, then 
retired with Social Security Disability due to Crohn's 
disease.  The Veteran's receipt of Social Security disability 
benefits was several decades ago, before the award of service 
connection for the left knee disability, and the Veteran has 
long since reached the age at which he would receive Social 
Security benefits on the basis of age, rather than 
disability.  Moreover, he has never reported that these old 
Social Security disability records would be pertinent to his 
left knee disability, much less to the current level of left 
knee disability.  The Board concludes that the Veteran is not 
prejudiced by the absence of his Social Security disability 
medical records - if they still exist -- in this instance. 

In sum, the record reflects that the facts pertinent to the 
claim have been properly developed and that no further 
development is required to comply with the Board's duty to 
notify and assist.  That is to say, "the record has been 
fully developed," and it is "difficult to discern what 
additional guidance VA could [provide] to the appellant 
regarding what further evidence he should submit to 
substantiate his claim[s]."  Conway v. Principi, 353 F. 3d. 
1369 (Fed. Cir. 2004).  


ORDER

A rating in excess of 10 percent for a service connected left 
knee disability is denied.  


____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


